IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0985
                              Filed July 21, 2021


MICHAEL KENNETH SCHMITT and CONNIE LOUISE SCHMITT,
     Plaintiffs-Appellants,

vs.

FLOYD VALLEY HEALTHCARE,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Plymouth County, Roger L. Sailer,

Judge.



      Michael and Connie Schmitt appeal the dismissal of their medical

malpractice claims against Floyd Valley Healthcare. AFFIRMED.



      Michael Schmitt and Connie Schmitt, Remsen, self-represented appellants.

      Jeff W. Wright of Heidman Law Firm, P.L.L.C., Sioux City, for appellee.



      Considered by Doyle, P.J., and Mullins and May, JJ.
                                           2


DOYLE, Presiding Judge.

       Michael and Connie Schmitt appeal the dismissal of their medical

malpractice lawsuit against Floyd Valley Healthcare, in which they allege two of its

practitioners breached the standard of medical care in diagnosing and treating

Connie. The district court dismissed the action because the Schmitts failed to file

a certificate of merit affidavit signed by an expert witness describing the standard

of care and the defendant’s breach of it as required by Iowa Code section 147.140

(2018).1   Failure to substantially comply with this requirement “shall” lead to

“dismissal with prejudice of each cause of action as to which expert witness

testimony is necessary to establish a prima facie case.” Iowa Code § 147.140(6).

       We review dismissals for correction of errors at law. See Benskin, Inc. v.

W. Bank, 952 N.W.2d 292, 298 (Iowa 2020). In doing so, we accept as true the

factual allegations set forth in the petition but not its legal conclusions. See id.

       Iowa Code section 147.140 requires a plaintiff who alleges medical

malpractice “for which expert testimony is necessary to establish a prima facie

case” to file within sixty days of the defendant’s answer “a certificate of merit

affidavit signed by an expert witness with respect to the issue of standard of care

and an alleged breach of the standard of care.” Iowa Code § 147.140(1)(a). The

Schmitts first challenge the district court’s determination that a certificate of merit

affidavit is required, arguing expert testimony is unnecessary to establish a prima

facie case.




1 The Schmitts never requested an extension of the deadline for good cause as
allowed under Iowa Code section 147.140(4).
                                        3


      “To establish a prima facie case of medical malpractice, the plaintiff must

submit evidence that shows the applicable standard of care, the violation of the

standard of care, and a causal relationship between the violation and the harm

allegedly experienced by the plaintiff.” Lobberecht v. Chendrasekhar, 744 N.W.2d

104, 108 (Iowa 2008) (citation omitted). Expert witness testimony is ordinarily

required to establish the applicable standard of care and its breach. See Plowman

v. Fort Madison Cmty. Hosp., 896 N.W.2d 393, 402 (Iowa 2017).

      Most medical malpractice lawsuits are so highly technical they may
      not be submitted to a fact finder without medical expert testimony
      supporting the claim. Generally, when the ordinary care of a
      physician is an issue in a medical malpractice action, only experts in
      the profession can testify and establish the standard of care and skill
      required. There are two exceptions to this rule: (1) where the
      physician’s lack of care is so obvious as to be within the
      comprehension of a layperson and requires only common knowledge
      and experience to understand, and (2) when the physician injures a
      part of the body not being treated.

Bazel v. Mabee, 576 N.W.2d 385, 387 (Iowa Ct. App. 1998) (internal citations

omitted). The test for determining if expert testimony is required is whether, when

the primary facts are accurately and intelligently described, the jurors are as

capable of comprehending the primary facts and drawing correct conclusions from

them as an expert. See Thompson v. Embassy Rehab. & Care Ctr., 604 N.W.2d

643, 646 (Iowa 2000).

      The district court determined that all but one of the Schmitts’ claims require

expert witness testimony on the question of standard of care. And although it found

that one claim arguably fell under the category of “nonmedical, administrative,

ministerial, or routine care” and for which the jurors were capable of

comprehending and drawing correct conclusions about the standard of care as a
                                         4


witness with specialized knowledge, the court held causation still required expert

testimony. Despite the Schmitts’ claims that the breach of the standard of care is

so clear as to be obvious to a layperson, we find no error in the legal conclusion

that expert witness testimony is necessary to establish a prima face case on each

of the Schmitts’ medical malpractice claims. The district court properly applied the

law in determining the Schmitts are required to file a certificate of merit affidavit

under section 147.140.

       We turn then to the Schmitts’ claim they substantially complied by attaching

to their petition medical records that provide the same information required by

section 147.140(1)(b).    This court recently addressed substantial compliance

under section 147.140 in McHugh v. Smith, No. 20-0724, 2021 WL 1016596 (Iowa

Ct. App. Mar. 17, 2021). In McHugh, we began by identifying the legislature’s

objectives in passing the law and found two: to “(1) provide verified information

about the medical malpractice allegations to the defendants and (2) do so earlier

in the litigation” than the 180-day deadline for disclosing expert witnesses as

required by Iowa Code section 668.11. 2021 WL 1016596, at *4. We then rejected

McHugh’s claim that information provided to the defendant in her initial disclosure

and in answers to interrogatories substantially complied with those objectives:

       McHugh’s initial disclosures did not sufficiently identify the expert
       witness who would certify that her claim had colorable merit. And
       the interrogatory responses, though alleging Dr. Smith breached the
       applicable standard of care, did not replicate the signed affidavit
       expected under section 147.140(1)(a). That provision requires
       plaintiffs to reveal the expert witness’s familiarity of the applicable
       standard of care and the expert witness’s statement that the
       defendant breached the applicable standard of care.
                                          5

Id. Thus, “McHugh’s filings lacked the essential components prescribed by section

147.140 for Dr. Smith to determine whether she had a colorable claim.” Id. at *5.

      Just as in McHugh, the documents relied on by the Schmitts fail to

substantially comply with the requirements of section 140.147. The district court

observed:

      Neither of these records are in affidavit form or otherwise submitted
      under oath. Additionally, and far more importantly, these records do
      not contain any of the “proof” or “expert opinions” that Plaintiffs assert
      they contain. Both of these records are merely routine treatment
      notes made by physicians after appointments with their patient, Mrs.
      Schmitt. Neither of these documents, at any point, makes any
      reference whatsoever to the applicable standard for the care
      provided by Defendant Floyd Valley Hospital. Neither of these
      documents, at any point, makes any reference whatsoever to any
      breach of a standard of care by Defendant Floyd Valley Hospital or
      by any other provider. Neither of these documents, at any point,
      makes any reference or allegation that any of Mrs. Schmitt’s current
      symptoms or conditions were caused by any previous event
      involving her care. Neither of these documents, at any point, even
      refers to Floyd Valley Hospital or to Mrs. Schmitt’s prior care
      anywhere other than incidental references in recounting her medical
      history. Neither of these documents, at any point, contains any
      opinion of any physician on any topic related to Mrs. Schmitt’s
      previous care. Neither of these documents, at any point, provide
      certification of an expert’s familiarity with the applicable standard of
      care or that it was breached by Defendant Floyd Valley Hospital.

The district court correctly applied the law in concluding the Schmitts failed to

substantially comply with the requirements of section 147.140, and dismissal is

appropriate.

      AFFIRMED.